SHEPARD, Chief Justice.
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 28(10)(f), moves this Court for the respondent's suspension from the practice of law in this state, alleging therein that the respondent has failed to respond to the Commission's demands for responses, made pursuant to Admis.Dise.R. 23(10)(a), to a grievance filed against the respondent. Pursuant to that motion, on March 17, 2003, this Court issued an order directing the respondent to show cause in writing why he should not be suspended from the practice of law in this state due to his failure to cooperate with the disciplinary process. The respondent responded to that order, therein asserting that his attorney, on his behalf, failed to respond to the Commission's allegations. The Commission thereafter moved this Court for leave to depose the respondent's attorney about *297the seope of his representation of the respondent. This Court granted the Commission's motion for leave on May 16, 20083, holding the respondent's response to this Court's order to show ecause under advisement until the Commission filed its report.
The Commission's report is now before this Court. In it, the Commission asserts that the respondent's attorney testified that the respondent did not retain him to represent the respondent with regarding to each specific pending grievance filed against him. Since this Court granted the Commission leave to conduct discovery, the Commission has filed two amendments to its original application for order to show cause,1 adding allegations that the respondent has failed to respond to additional grievances filed against him.
This Court, being duly advised, now finds that the respondent should be suspended from the practice of law in this state due to his failure to cooperate with the disciplinary process, as charged in the Commission's Petition for Order to Show Cause, filed on February 24, 2003.
IT IS, THEREFORE, ORDERED that, pursuant to Admis.Disc.R. 23(10)(F), the respondent, Troy W. Harter, is suspended from the practice of law, effective immediately, until(1) the executive secretary of the Disciplinary Commission certifies to this Court that the respondent has cooperated with its investigation of the grievance filed against him; (2) the investigation or any related disciplinary proceeding that may arise from the investigation is disposed; or (8) further order of this Court. Should the issue of the respondent's compliance come before this Court, the respondent's response to the additional grievances which are the subject of the Commission's two amendments to its initial petition for order to show cause shall be considered at that time.
The Clerk of this Court is directed to send notice of this Order by certified mail, return receipt requested, to the respondent or his attorney. The Clerk is further directed to send notice of this Order to the Indiana Supreme Court Disciplinary Commission and to all other entities pursuant to Admis.Disce.R. 23(8)(d), governing suspension.
All Justices concur.

. The amendments were filed on May 19 and July 14, 2003.